Legality of the International Agreement with Iran
and Its Implementing Executive Orders
Executive orders providing for the establishment o f escrow accounts with the Bank of
England and the Central Bank o f Algeria, directing the transfer o f previously blocked
Iranian government assets to those accounts, and nullifying all interests in the assets
other than the interests of Iran and its agents, are within the President’s authority under
the International Emergency Economic Powers Act (IEEPA ). Banks and other holders
o f Iranian assets need not await formal vacation of court-ordered attachments before
complying with transfer orders, since they as well as Executive Branch officials are
relieved from any liability for actions taken in good faith in reliance on the IEEPA.
Executive order prohibiting the prosecution o f any claims against Iran arising from the
hostage seizure, and terminating any previously instituted judicial proceedings based on
such a claim, is within the President's authority under the IE E PA and the Hostage
Act. The order does not purport to preclude any claimant from petitioning Congress
for relief in connection with his claim, nor could it constitutionally do so.
Provisions of executive order blocking property of the former Shah’s estate and that of
his close relatives, and requiring all persons subject to the jurisdiction of the United
States to submit to the Secretary o f the Treasury information about this property to be
made available to the government of Iran, are within the President’s authority under
the IEEPA. Proposed order also directs the Attorney General to assert in appropriate
courts that claims of Iran for recovery of this property are not barred by foreign
sovereign immunity or act of state doctrines, and asserts that all Iranian decrees
relating to the former Shah and his family should be enforced in courts of the United
States.
The President has constitutionally and congressionally conferred authority to enter an
agreement designating the Iran-United States Claims Tribunal as the sole forum for
determination of claims by the United States or its nationals against Iran, and to confer
upon the Tribunal jurisdiction over claims against the United States.

January 19, 1981
T h e P r e s id e n t
T h e W h it e H o u se
M y D e a r M r . P r e s i d e n t : I have been asked for my opinion con­
cerning the legality of certain actions designed to resolve issues arising
from the detention in Iran of 52 American hostages, including the
diplomatic and consular staff in Tehran.
An international agreement has been reached with Iran. The agree­
ment, which consists of four separate documents, commits the United
States and Iran to take specified steps to free the hostages and to
resolve specified claims between the United States and its nationals and
Iran and its nationals. These documents embody the interdependent

13

commitments made by the two parties for which Algeria has been
acting as intermediary.
T he first document is captioned “Declaration of the Government of
the Dem ocratic and Popular Republic of Algeria” (Declaration). The
Declaration provides, first, for nonintervention by the United States in
the internal political and military affairs of Iran.
Second, the Declaration provides generally for return of Iranian
assets. The transfer utilizes the Central Bank o f Algeria as escrow agent
and the Bank of England in London as depositary: their obligations and
powers are specified in tw o other documents, the “Escrow Agreement”
and the “Depositary Agreement.” Separate timetables and conditions
are described for assets in the Federal Reserve Bank of New York
(Fed), in foreign branches of United States banks, and in domestic
branches of United States banks, and for other financial assets and other
property located in the United States and abroad. The transfer of the
assets in the Fed and in the foreign branches to the Bank of England is
scheduled to take place first. Upon Iran’s release of the hostages, the
Central Bank o f Algeria, as escrow agent, shall direct the Bank of
England, under the terms o f the Escrow and Depositary Agreements,
to disburse the escrow account in accordance with the undertakings of
the United States and Iran with respect to the Declaration.
T he transfer from the Central Bank of Algeria to Iran of the assets
presently in the domestic branches will take place upon Iran’s establish­
ment with the Central Bank of Algeria of a Security Account to be
used for the purpose of paying claims against Iran in accordance with a
Claims Settlement Agreement set forth in the fourth document, which
is captioned “Declaration o f the Government of the Democratic and
Popular Republic of Algeria Concerning the Settlement of Claims by
the Governm ent of the United States of America and the Government
of the Islamic Republic o f Iran” (Claims Settlement Agreement). The
Claims Settlement Agreement provides for the establishment of an IranUnited States Claims Tribunal, which will have jurisdiction to decide
three categories o f claims: (1) claims by United States nationals against
Iran and claims by Iranian nationals against the United States, and
counterclaims arising out of the same transaction or occurrence, for
claims and counterclaims outstanding on the date of the A greem ent;1
(2) official claims of the governments of the United States and Iran
against each other arising out of contracts for the purchase and sale of
goods and services; and (3) any dispute as to the interpretation or
performance of any provision of the Declaration.
■Two categories o f claims are specifically excluded: (1) claims relating to the seizure or detention
o f the hostages, injury to United States property or property within the compound of the embassy in
T ehran, and injury to persons or property as a result of actions in the course o f the Islamic Revolution
in Iran which were not actions of the government of Iran and (2) claims arising under the terms of a
binding contract specifically providing that any disputes thereunder shall be within the sole jurisdic­
tion o f the com petent Iranian courts^

14

Third, the Declaration provides for nullification of trade sanctions
against Iran and withdrawal of claims now pending in the International
Court of Justice. The United States also agrees not to prosecute its
claims and to preclude prosecution by a United States national or in the
United States courts of claims arising out of the seizure of the embassy
and excluded by the Claims Settlement Agreement.
Fourth, the Declaration provides for actions by the United States
designed to help effectuate the return to Iran of the assets of the family
of the former Shah.
A series of executive orders has been proposed to carry out the
domestic, and some foreign, aspects of the international agreement. It is
my opinion that under the Constitution, treaties, and laws of the United
States you, your subordinates, the Fed, and the Federal Reserve Board
are authorized to take the actions described in the four documents
constituting the international agreement and in the executive orders.2
I shall first examine the proposed executive orders and consider them
as to form and legality. Subsequently I shall consider certain questions
which arise from other proposed actions and documents related thereto.
1.
The first proposed executive order is captioned “Direction Relat­
ing to Establishment o f Escrow Accounts.” Under it, the Secretary o f
the Treasury is authorized to direct the establishment of an appropriate
escrow agreement with the Bank of England and with the Central Bank
of Algeria to provide as necessary for distribution of funds in connec­
tion with the release of the hostages. The Escrow Agreement provides,
among other things, that certain assets in which Iran has an interest
shall be credited by the Bank o f England to an escrow account in the
name o f the Central Bank of Algeria and transferred to Iran after the
Central Bank of Algeria receives certification from the Algerian gov­
ernment that the 52 hostages have safely departed from Iran.
The International Emergency Economic Powers Act (IEEPA), 50
U.S.C. §§ 1701-1706 (Supp. I 1977), provides you with authority,
during a declared national emergency, to direct transactions and trans­
fers of property in which a foreign country has an interest under such
regulations as you may prescribe. As the proposed order recites, such
an emergency has been declared. IE E PA was the authority for the
blocking order of November 14, 1979, Executive Order No. 12,170,
which asserted control over Iranian government assets. Moreover, the
statute known as the Hostage Act, 22 U.S.C. § 1732, authorizes the
President, when American citizens are unjustly deprived of liberty by a
foreign government, to use such means, not amounting to acts of war,
as he may think “necessary and proper” to bring about their release.
The phrase “necessary and proper” is, of course, borrowed from the
Constitution, and has been construed as providing very broad discre­
8 Documents testifying to the adherence to the agreement by both the United States and Iran will
also be executed; these documents present no substantive legal issues.

15

tionary powers for legitimate ends. U.S. Const. Art. I, §8, cl. 18;
McCulloch v. Maryland, 17 U.S. (4 W heat.) 316 (1819). Establishment of
the escrow account is directed to the release o f the hostages. This order
thus falls within your powers under these A cts.3
It is approved as to form and legality.
2.
The second proposed executive order is captioned “Direction to
T ransfer Iranian Government Assets.” The Fed is directed to transfer
to its account at the Bank o f England, and then to the escrow account
referred to in paragraph 1, the assets of the government of Iran, as
directed by the Secretary o f the Treasury. The order also revokes the
authorization for, and nullifies all interests in, the frozen Iranian gov­
ernm ent property except the interests o f Iran and its agents. The effect
of this order will be to void the rights of plaintiffs in any possible
litigation to enforce certain attachments and other prejudgment reme­
dies that were issued against the blocked assets following the original
blocking order.
I believe that this provision is lawful for several reasons. I am
informed, first, that the Iranian funds on deposit in the Fed are funds of
the Bank Markazi, the Central Bank o f Iran. As such, they are clearly
not subject to attachment. T he Foreign Sovereign Immunities A ct of
1976 specifically states that the property of a foreign central bank held
for its ow n account shall be immune from attachment and execution
unless that immunity has been explicitly waived. 28 U.S.C. §1611(b). It
is my view that there has been no such waiver.
Even assuming, arguendo, that the attachments are not precluded by
28 U.S.C. § 1611(b), there is power under IE E PA to nullify them or to
prevent the exercise of any right under them. Under IEEPA , the
President has authority in time of emergency to prevent the acquisition
of interests in foreign property and to nullify new interests that are
acquired through ongoing transactions. The original blocking order
delegated this power to the Secretary of the Treasury, who promul­
gated regulations prohibiting the acquisition, through attachment or any
other court process, of any new interest in the blocked property. The
effect o f these regulations was to modify both the substantive and the
procedural law governing the availability of prejudgment remedies to
creditors o f Iran. The regulations contemplated that provisional reme­
dies might be permitted at a later date but provided that any unauthor­
ized remedy would be “null and void.” 31 C.F.R. § 535.203(e).
Subsequently, all of the attachments and all of the other court orders
against the Iranian assets held by the Fed were entered pursuant to a
general license or authorization given by the Secretary o f the Treasury
effective Novem ber 23, 1979. This authorization, like all authorizations
issued under the blocking regulations, may be revoked at any time in
3 A lthough I do not specifically discuss the applicability of the Hostage Act to the other proposed
orders described in this opinion, I believe that it generally supports their issuance.

16

accordance with 31 C.F.R. § 535.805, which expressly provides that
any authorization issued under the blocking order could be “amended,
modified, or revoked at any time.” See Orvis v. Brownell, 345 U.S. 183
(1953). The regulations did not purport to authorize any transaction to
the extent that it was prohibited by any other law (other than IEEPA ),
such as the Foreign Sovereign Immunities A ct.4 31 C.F.R. § 535.101(b).
Upon revocation, the exercise or prosecution of any interests created
by the outstanding attachments and other orders will be unauthorized.
The orders themselves will no longer confer any enforceable right upon
the creditors. Indeed, because IEEPA expressly grants to the President
a power of nullification, the interests created by these provisional reme­
dies are themselves subject to nullification, in addition to nullification
by the revocation of the underlying authorization. In this respect the
President’s power under IE E PA is analogous to his constitutional
power to enter into international agreements that terminate provisional
interests in foreign property acquired through domestic litigation if
necessary in the conduct of foreign affairs. See The Schooner Peggy, 5
U.S. (1 Cranch) 103 (1801). The nullification of these interests is an
appropriate exercise of the President’s traditional power to settle inter­
national claims. United States v. Pink, 315 U.S. 203 (1942); United States
v. Belmont, 301 U.S. 325 (1937).
Upon the direction of the Secretary of the Treasury, the Fed will be
free to transfer the Iranian assets; the attachments and other prejudg­
ment encumbrances will have been rendered unenforceable by the con­
temporaneous change in law. Moreover, the Fed may comply with the
Secretary’s directive without litigating in advance the issue of the
Secretary’s authority to nullify the provisional interests. IE E PA explic­
itly states, and the proposed order affirms, that “ [n]o person shall be
held liable in any court . . . for anything done or omitted in good faith
in connection with the administration of, or pursuant to and in reliance
on, [IEEPA] or any regulation, instruction, or direction issued under
[IEEPA].” 50 U.S.C. § 1702(a)(3). I believe that Congress intended this
provision to relieve holders of foreign property, as well as individuals
administering or carrying out orders issued pursuant to IEEPA , from
any liability for actions taken in good faith in reliance on IE E PA and
presidential directives issued under IEEPA . This provision protects not
only the Fed and the Federal Reserve Board but Executive Branch
officials as well. In my opinion, this provision is valid and effective for
that purpose.
4 In New England Merchants National Bank v. Iran Power Generation and Transmission Co.. 502 F.
Supp. 120 (S.D.N.Y 1980), the district court took the position that the freeze order under IEE PA
took precedence over the Foreign Sovereign Immunities Act, thus removing Iran’s immunity. Assum­
ing, arguendo, the correctness of that position, the legal effect of the totality of actions dicussed herein
would be to reinstate Iran's immunity, thereby removing the ratio decedendt of the district court’s
decision.

17

Similarly, the Secretary himself is empowered, in my opinion, to
nullify these provisional interests and to license the transfer of the assets
w ithout submitting the issue to litigation and without insisting that the
Fed refuse any transfer until all objections to the transfer have been
definitively rejected by the courts. As noted, the interests, if any,
created by these prejudgment remedies were created upon the condi­
tion that the authority for the underlying transactions might be revoked
“at any time”; and that condition may be invoked without delay. The
powers that the Constitution gives and the Congress has given the
President to resolve this kind o f crisis could be rendered totally ineffec­
tive if they could not be exercised expeditiously to meet opportunities
as they arise. The primary implication o f an emergency power is that it
should be effective to deal with a national emergency successfully.
United States v. Yoshida International, Inc., 526 F.2d 560, 573 (C.C.P.A.
1975).
M oreover, the Fed may transfer the assets before the outstanding
court orders have been formally vacated. When a supervening legisla­
tive act expressly authorizes a course of conduct forbidden by an
outstanding judicial order, the new legislation need not require the
persons subject to it to submit the m atter to litigation before pursuing
the newly authorized course. See Pennsylvania v. Wheeling & Belmont
Bridge Co., 59 U.S. (18 How.) 421 (1855). I believe that this case is
closely on point. A valid executive order has the force of a federal
statute, superseding state actions to the extent that it is inconsistent.
Contractors Association o f Eastern Pennsylvania v. Secretary o f Labor, 442
F.2d 159, 166 (3d Cir.), cert, denied, 404 U.S. 854 (1971). Thus, the
holding of the Wheeling case applies here.
The order is approved as to form and legality, and actions taken
consistent with and pursuant to it will be lawful and valid.
3.
The third proposed executive order is captioned “Direction to
Transfer Iranian Government Assets Overseas.” In general, it directs
branches of United States banks outside the country to transfer Iranian
governm ent funds and property to the account of the Fed in the Bank
o f England. The transfer is to include interest at commercially reason­
able rates from the date of the blocking order. The Secretary o f the
Treasury shall determine when the transfers shall take place. Any
banking institution that executed a set-off against Iranian funds after
entry of the blocking order is directed to cancel the set-off and to
transfer the funds in the same manner as the other overseas deposits.
The Iranian funds in the branches o f American banks overseas were
subject to the November 1979 blocking order. Subsequently, the Secre­
tary of the Treasury licensed foreign branches and subsidiaries of
American banks to set off their claims against Iran or Iranian entities by
debit to the blocked accounts held by them for Iran or Iranian entities.
31 C.F.R. §535.902. As a result of this license, American banks with
18

branches overseas set off various debts owing to them by Iran and
Iranian entities. I understand that most of the debts were loans origi­
nally made from offices in the United States and that most of the
overseas deposits were in branches located in the United Kingdom. The
banks with overseas Iranian accounts set off amounts owing not only to
them directly but to other banks with whom they were participants in
syndicated loans. The banks have acted on the assumption that any loan
made to Iran or an Iranian entity could be set off against any account
of Iran or an Iranian entity or enterpise on the theory that, as a result
of the control of the Iranian economy by the government of Iran and
nationalization of private enterprises, all such entities and enterprises
were the same party for purpose of setting off debts. In addition, the
banks accelerated the amounts due on loans that were in default, and,
under the doctrine of anticipatory breach, set off loans that had not
come due.
The blocking order delegated to the Secretary o f the Treasury the
authority to license the set-offs to the extent that the executive order
prevented them. The license did not, however, determine whether the
set-offs were valid under any other law. 31 C.F.R. §535.101(b). I
understand that Iran and its entities are contesting in litigation overseas
whether the set-offs are lawful. T he issues include the proper situs of
the debts, identity of the parties, the propriety of acceleration, and the
anticipation of breach.
IE E PA authorizes the President, under such regulations as he may
prescribe, to nullify and void transactions involving property in which a
foreign country has an interest and to nullify and void any right re­
specting property in which a foreign country has an interest. 50 U.S.C.
§ 1702. Either analysis is appropriate here: Iran had an interest in the
original set-off transaction and continues to have an interest both in the
amounts in the accounts which have and have not been set off. The
latter, as noted, are the subject o f litigation abroad. See 31 C.F.R.
§§ 535.311-312. C f Behring International v. Miller, 504 F. Supp. 552
(D.N.J. 1980) (holding that Iran continues to have interest in a trust
account created to pay debt). The very use o f the words “nullify” and
“void” persuades me that Congress intended to authorize the President
to set aside preexisting transactions.5
As noted, the order also requires the overseas banks, when transfer­
ring the Iranian assets, to include interest on those assets from Novem­
ber 14, 1979, at commercially reasonable rates. I understand that in
most cases the accounts in overseas branches of American banks are
interest-bearing. To the extent that they are not, such interest represents
5 I believe that the present case is distinguishable in several respects from that in Brownell v.
National City Bank, 131 F. Supp. 60 (S D.N.Y. 1955). There, the district court concluded that the
mere revocation of a license did not serve to void a preexisting and apparently uncontested set-off; the
bank, moreover, had no opportunity to recoup its potential loss by bringing the loan current.

19

the benefit realized by the banks from holding the blocked Iranian
assets which, under the law of restitution, should accrue to the owners
o f the assets. Cf. Phillips Petroleum Co. v. Adams, 513 F.2d 355 (5th
Cir.), cert, denied, 423 U.S. 930 (1975). As such, the interest or benefit
realized by the banks is property in which Iran has an interest.6
F o r these reasons, I believe that you are thus authorized under
IE E P A to compel the transfer o f both principal and interest to the
Federal Reserve account at the Bank o f England as provided by the
order and to nullify or prevent the exercise o f any interests in this
property by anyone other than Iran. I also believe, as discussed in
paragraph 2 above, that 50 U.S.C. § 1702(a)(3) relieves from liability
anyone taking action in good faith under this executive order.7
The proposed order is approved as to form and legality, any actions
taken consistent with and pursuant to it will be lawful and valid.
4. The fourth proposed executive order is captioned “Direction to
Transfer Iranian Government Assets Held by Domestic Banks.” The
proposed order directs American banks in the United States with Ira­
nian deposits to transfer them, including interest from the date of
blocking at commercially reasonable rates, to the Fed, which will hold
the funds subject to the direction o f the Secretary o f the Treasury.
As discussed in paragraphs 2 and 3, the President has power under
IE E P A to direct the transfer of funds of Iran, including interest, and to
nullify or prevent the exercise of any interests of anyone other than
Iran in Iranian property. Actions taken in good faith pursuant to this
order will be, as discussed above, immune from liability.
The order is approved as to form and legality, and actions taken
consistent with and pursuant to it will be lawful and valid.
5. The fifth proposed executive order is captioned “Direction to
Transfer Iranian Government Financial Assets Held by Non-Banking
Institutions.” This order is similar to the order described in paragraph 4
except that it requires the transfer to the Fed of funds and securities
held by non-banking institutions. The President has the power to direct
the transfer of funds and securities o f Iran held by non-banking institu­
tions, and actions taken in good faith pursuant to this order shall
likewise enjoy the immunity from liability as reflected in 50 U.S.C.
§ 1702(a)(3).
The proposed order is approved as to form and legality, and actions
taken consistent with and pursuant to it will be lawful and valid.
6 See also Art. VII(2)(b) of the T reaty of Amity, Economic Relations, and Consular Rights Aug 15,
1955, United States-Iran, 8 U S T . 901, 905, T.l.A.S. No. 3853.
7 Cf. Cities Service Co. v. McGrath, 342 U.S. 330, 334-36 (1952). It is my opinion that a person who
has taken action in compliance with this executive order and is subsequently finally required by any
court to pay amounts with respect to funds transferred pursuant to this executive order will have the
right as a m atter o f due process to recover such amount from the United States to the extent of any
double liability.

20

6. The sixth proposed executive order is captioned “Direction to
Transfer Certain Iranian Government Assets.” The order would require
anyone in possession or control of property owned by Iran, not includ­
ing funds and securities, to transfer the property as directed by the
Iranian government. The order recites that it does not relieve persons
subject to it from existing legal, requirements other than those based on
IEEPA . It does, however, nullify outstanding attachments and court
orders in the same manner as does the order discussed in paragraph 2.
For the reasons discussed in the preceding paragraphs, the President
has power under IE E PA to order the transfer of property owned by
Iran as directed by Iran and to nullify outstanding attachments and
court orders related to such property. Actions taken in good faith
pursuant to this order shall likewise enjoy the immunity from liability
as reflected in 50 U.S.C. § 1702(a)(3).
The order is approved as to form and legality, and actions taken
consistent with and pursuant to it will be lawful and valid.
7. The seventh proposed executive order is captioned “Revocation of
Prohibitions against Transactions Involving Iran.” It revokes the prohi­
bitions of Executive O rder No. 12,205 of April 7, 1980; Executive
Order No. 12,211 of April 17, 1980; and Proclamation 4702 o f Novem­
ber 12, 1979. The two executive orders limited trade with and travel to
Iran. The proclamation restricted oil imports from Iran. It is my under­
standing that although the prohibitions are revoked, the underlying
declarations o f emergency remain in effect.
The order is approved as to form and legality.
8. The eighth proposed executive order is captioned “Non-Prosecution of Claims of Hostages and for Actions at the United States Em ­
bassy and Elsewhere.” The order directs the Secretary o f the Treasury
to promulgate regulations prohibiting persons subject to United States
jurisdiction from prosecuting in any court or elsewhere any claim
against Iran arising from the hostage seizure on November 4, 1979, and
the occupation of the embassy in Tehran, and also terminating any
previously instituted judicial proceedings based upon such claims.
The President has the power under IEEPA and the Hostage A ct to
take steps in aid of his constitutional authority8 to settle claims of the
United States or its nationals against a foreign government.9 Thus, he
has the right to license litigation involving property in which a foreign
national has an interest, as described in paragraph 2. That license can be
suspended by the Executive acting alone. New England Merchants N a­
tional Bank v. Iran Power Generation and Transmission Co., 508 F. Supp.
47 (S.D.N.Y., 1980) (Duffy, J.). But see National Airmotive Corp. v.
6See, e.g.. Restatement (Second) of Foreign Relations Law of the United States §213 (1965).
9 IEEPA was drafted and enacted with the explicit recognition that the blocking of assets could be
directly related to a later claims settlement. H. R. Rep. No. 459, 95th Cong., 1st Sess 17 (1977); S.
Rep. No. 466, 95th Cong., 1st Sess. 6 (1977). See 50 U.S.C. § 1706(a)(1) (authorizing continuation of
controls, after the emergency has ended, where necessary for claims settlement purposes).

21

Government and State o f Iran, 499 F. Supp. 401 (D.D.C., 1980) (Greene,
J .).10
T he order is approved as to form and legality.
9. The final proposed executive order is captioned “Restrictions on
the Transfer o f Property of the Form er Shah of Iran.” It invokes the
blocking powers of IE E PA to prevent transfer of property located in
the United States and controlled by the Shah’s estate or by any close
relative until litigation surrounding the estate is terminated. The order
also invokes the reporting provisions o f IEEPA , 50 U.S.C. § 1702(a)(2),
to require all persons subject to the jurisdiction of the United States to
submit to the Secretary o f the Treasury information about this property
to be made available to the government of Iran. The property involved
is property in which “[a] foreign country or a national thereof’ has an
interest. Restrictions on transfer and reporting requirements therefore
fall within the authority provided by IEEPA .
The order would further direct me, as Attorney General, to assert in
appropriate courts that claims of Iran for recovery of this property are
not barred by principles of sovereign immunity or the act of state
doctrine. I have previously communicated to you and to the Depart­
ment o f State my view to this effect (based on advice furnished to me
by the Office o f Legal Counsel and the Civil Division of this Depart­
ment) and will so assert in appropriate proceedings. The proposed
order also recites that it is the position of the United States that all
Iranian decrees relating to the assets of the former Shah and his family
should be enforced in our courts in accordance with United States law.
T he proposed order is approved as to form and legality.
10. The other questions relate to the Claims Settlement Agreement. I
conclude that you have the authority to enter an agreement designating
the Iran-United States Claims Tribunal as the sole forum for determina­
tion o f claims by United States nationals or by the United States itself
against Iran and to confer upon the Tribunal jurisdiction over claims
against the United States, including both official contract claims and
disputes arising under the Declaration.
T he authority to agree to the establishment of the Tribunal as an
initial m atter cannot be challenged. The Claims Settlement Agreement
falls squarely within powers granted to the Executive by the Constitu­
tion, by treaty, and by statute.
As a step in the reestablishment of diplomatic relations with Iran, the
Claims Settlement Agreement represents an appropriate exercise of the
President’s powers under Article II of the Constitution to conduct
foreign relations. M oreover, by Article XXI(2) o f the 1957 Treaty with
101 note that the issue of appropriate compensation for the hostages will be considered by a
Commission on Hostage Compensation established by separate executive order. Moreover, this eighth
order does not, o f course, purport to preclude any claimant from presenting his claim to Congress and
petitioning for relief; nor could it constitutionally do so.

22

Iran, the Senate gave its agreement for the two nations to settle dis­
putes as to the interpretation or application of the treaty by submission
to the International Court o f Justice or by any “pacific means.” 11
Arbitration by the Iran-United States Claims Tribunal is a .pacific means
of dispute settlement. Finally, by the Hostage Act, 22 U.S.C. § 1732,
Congress has conferred upon the President specific statutory powers
applicable to this crisis. The agreement to resolve by arbitration the
disputes now obstructing the release o f the hostages is a proper exercise
o f this power.
I note in conclusion the congruence o f your constitutional powers
and the congressionally conferred authority. In this situation, o f course,
your authority is at its maximum. Youngstown Sheet & Tube Co. v.
Sawyer, 343 U.S. 579, 635-36 (1952) (Jackson, J., concurring).
The specific jurisdiction conferred upon the Tribunal must be further
examined. The first category of claims, the private claims based on
debts, contracts, expropriations, o r other measures affecting property
rights, includes both claims by United States nationals against Iran and
claims by Iranian nationals against the United States. The former are
referrable to the Tribunal under the constitutional authority to settle
claims recognized in United States v. Pink, 315 U.S. 203 (1942), and
United States v. Belmont, 301 U.S. 324 (1937). See also Restatement
(Second) of Foreign Relations Law o f the United States § 213 (1965).12
From these claims are excluded claims arising out of the seizure of
the embassy and claims on binding contracts providing for dispute
resolution solely by Iranian courts. Again, the power to settle claims
includes the pow er to exclude certain claims from the settlement proc­
ess. Cf. Aris Gloves, Inc. v. United States, 420 F.2d 1386 (Ct. Cl. 1970).
Moreover, the exclusion is not intended to be a final settlement or
determination of these claims. I understand that the claims based on the
seizure will be given separate consideration, see note 10 supra. I note
also that the exclusion o f the claims on binding contracts that provide
the exclusive procedure for dispute resolution does not adversely affect
any option that these claimants would have had prior to the hostage
crisis and all the actions taken in response to it. These claimants are not
disadvantaged by the Claims Settlement Agreement; as to them, the
status quo as of the time that the hostages were taken is merely
preserved.
11 Art. XXI(2) provides:
Any dispute between the High Contracting Parties as to the interpretation or applica­
tion of the present Treaty, not satisfactorily adjusted by diplomacy, shall be submitted
to the International Court o f Justice, unless the High Contracting Parties agree to
settlement by some other pacific means.
Because the Treaty provides for peace and friendship between the two nations, trade and commercial
freedom, protection and security o f nationals, prom pt and just compensation for the taking o f
property, and the absence o f restrictions on the transfer o f funds, the disputes to be referred to the
Tribunal are disputes “as to the interpretation or application o f the . . . Treaty."
11Here again, your constitutional powers are supplemented by statute. S et note 9, supra.

23

T he latter claims in the first category, the claims by Iranian nationals
against the United States, and also the official claims in the second
category by Iran against th e United States, are referrable to the Tribu­
nal for adjudication under the same authority. The President’s power to
refer these claims to binding arbitration as part o f an overall settlement
of our disputes with Iran is within the authority conferred on him by
the T reaty and the Hostage Act and is also within his sole authority
under A rticle II of the Constitution. Any award made by the Tribunal
against the United States w ould create an obligation under international
law. Such obligations have invariably been honored by the Congress in
our constitutional system.
T he rem ainder of the claims in this second category are official
claims o f the United States against Iran. The submission of the claims to
the Tribunal is a matter fo r the Executive’s sole determination in the
conduct of foreign relations.
Finally, jurisdiction over the third category o f claims, consisting of
disputes as to the interpretation or performance of the Declaration, is
appropriately conferred upon the Tribunal incident to the exercise of
the pow er to agree to the Declaration in the first instance.
F o r these reasons, I conclude that the United States may enter into
the international agreement and that you have legal authority to issue
all o f these documents and executive orders.
Respectfully,
B e n j a m i n R.

24

C iv il e t t i